Citation Nr: 1142210	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  04-12 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to October 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied, in pertinent part, the Veteran's requests to reopen previously denied claims of service connection for hepatitis C and for a low back disability.

In June 2006 and in October 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, entitlement to service connection for bilateral leg pain, including as secondary to a low back disability, and entitlement to bilateral foot pain, including as secondary to a low back disability, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed his service connection claim for an acquired psychiatric disability other than PTSD, to include depression, in June 2009.  He filed the other service connection claims in July 2011.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The Board observes that, in a June 1973 rating decision, the RO denied the Veteran's claim of service connection for hepatitis C .  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011).  In an April 1999 administrative decision, the RO denied the Veteran's request to reopen his previously denied service connection claim for a low back disability.  This decision also was not appealed and became final.  Id.  The Veteran further did not submit any information or evidence within 1 year of either the June 1973 rating decision or the April 1999 administrative decision which rendered them non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (finding that, when statements are received within one year of rating decision, Board inquiry not limited to whether they constitute notices of disagreement but whether they include new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence have been received to reopen claims of service connection for hepatitis C and for a low back disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's requests to reopen his previously denied claims of service connection for hepatitis C and for a low back disability can be properly decided. 

As noted in the Introduction, this appeal was before the Board most recently in October 2009 when a remand was issued in order to accomplish certain development.  A review of the claims file indicates that the development requested by the Board in its most recent remand in October 2009 was not accomplished.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  

In its October 2009 remand, the Board directed that the RO/AMC provide the Veteran with appropriate VCAA notice, including notice of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board also directed that this notice letter advise the Veteran that his previously denied claims of service connection for hepatitis C and for a low back disability "may now be substantiated, for example, with evidence of a current diagnosis and evidence of a nexus between the current diagnosis and service."  See Board remand dated October 9, 2009, at pp. 10.  This page of the Board's October 2009 remand was tabbed and the Board's remand directive was underlined by AMC personnel to highlight what should have been included in any VCAA notice letter issued to the Veteran and his service representative.  The AMC issued a VCAA notice letter to the Veteran and his service representative on December 14, 2009, and, although it contained notice of the Kent requirements, it did not inform the Veteran that his claims could be substantiated with evidence of a current diagnosis and a nexus between a current diagnosis and active service.  AMC personnel appear to have recognized this error in a Deferred Rating Decision dated on June 1, 2010, and included in the claims file, when the Board's October 2009 remand directive was noted again and a Veterans Service Representative (VSR) at the AMC was directed to provide another letter to the Veteran and his service representative containing the information missing from the December 14, 2009, VCAA notice letter.  This requested action has not occurred, however.

The Board also directed the RO/AMC in its October 2009 remand to contact the Veteran and ask him to "clarify the sources of his VA treatment, specifically inquiring about the facility identified on his March 2007 VA Form 21-4142."  Id.  A review of this VA Form 21-4142 indicates that the Veteran stated that he had been seen at a VA facility in Gretna, Louisiana, and/or at the VA Medical Center in New Orleans, Louisiana, between 1970 and 2005 for treatment of his claimed disabilities.  A review of the claims file also shows that the AMC made no attempt to obtain these records or to ask the Veteran to clarify where he had been treated within the VA healthcare system.  As noted, the AMC issued a VCAA notice letter to the Veteran and his service representative on December 14, 2009, but it did not contain this request for clarification from the Veteran about the VA facility/ies identified on his March 2007 VA Form 21-4142.  AMC personnel also appear to have recognized this error in the June 2010 Deferred Rating Decision when a VSR at the AMC was directed to provide another letter to the Veteran and his service representative asking him to clarify where he had been treated within the VA healthcare system.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  No letter requesting clarification from the Veteran about the facility/ies identified on his March 2007 VA Form 21-4142 has been issued, however.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  As requested in the Board's October 2009 remand, provide the Veteran and his service representative with appropriate VCAA notice on his request to reopen the previously denied claims of service connection for hepatitis C and for a low back disability, including notice of Kent v. Nicholson, 20 Vet. App. 1 (2006).  He must be advised specifically in this letter that these claims may be substantiated by, for example, evidence of a current diagnosis and evidence of a nexus between the current diagnosis and active service.

2.  As requested in the Board's October 2009 remand, contact the Veteran and request that he clarify the sources of his VA treatment, specifically the full name and mailing address of the VA facility/ies listed on his March 2007 VA Form 21-4142, if possible.  Obtain all VA treatment records which have not been obtained already, to include any records that may be available from VA facilities in Gretna, Louisiana, and/or the VA Medical Center in New Orleans, Louisiana, between 1970 and 2005.  A copy of any records obtained, to include a negative reply, also should be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

